Citation Nr: 0018782	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for right wrist carpal 
tunnel syndrome with reflex sympathetic dystrophy, currently 
rated as 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
right wrist ganglion cyst, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from February 1968 to December 
1969.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that continued a 10 percent rating for 
right wrist carpal tunnel syndrome and assigned an increased 
(10 percent) rating for residuals of a right wrist ganglion 
cyst.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for increased ratings for both disabilities.

In November 1999, the veteran withdrew her request for a 
hearing. 

In a written memorandum, the veteran's representative voiced 
disagreement with the rating assigned for a service-connected 
left wrist disability.  The representative has also indicated 
that the veteran desires consideration of entitlement to 
special monthly compensation (SMC) for loss of a creative 
organ and entitlement to service connection for a psychiatric 
condition secondary to a service-connected disability.  The 
claims file reflects that in May 1995 the RO issued a rating 
decision denying SMC due to loss of an ovary; however, there 
is no evidence in the file that the veteran was notified of 
that decision.  These issues are referred to the RO for 
appropriate action.  

The issue of an increased rating for right wrist carpal 
tunnel syndrome with reflex sympathetic dystrophy will be 
addressed in the REMAND portion of the decision following the 
ORDER. 


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claim has been obtained to the extent possible.

2.  The service-connected residuals of a right wrist ganglion 
cyst are manifested by a tender and painful but well-healed, 
barely perceptible surgical scar. 

3.  No other impairment has been attributed to this 
disability.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of right wrist ganglion cyst are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7804, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence for equitable disposition of the claim has 
been obtained to the extent possible.

I.  Factual Background

In May 1970, the New York, New York, RO established service 
connection for in-service removal of ganglion cysts of both 
wrists and hands, which were currently asymptomatic with 
subjective complaints.  The RO assigned a noncompensable 
rating for both wrists under Diagnostic Code 7819.  In 1983, 
two surgeries were performed on the right hand/wrist.  A 
ganglion was excised in June 1983 and right wrist carpal 
tunnel syndrome was surgically released in August 1983.  In 
October 1983, the RO assigned a 100 percent convalescent 
rating effective from June 1983 and a 10 percent rating under 
Diagnostic Code 7819-8515 effective from October 1, 1983.  
The 10 percent rating was assigned for residuals of bilateral 
ganglion cysts and right carpal tunnel syndrome.  The 10 
percent rating was continued until the 1990s.  

In February 1993, the veteran requested an increased rating 
for her right hand and reported that her right arm had been 
"aggravated" by the right hand.  

VA outpatient reports note that in October 1993, the veteran 
reported pain and numbness in the right hand and fingers and 
use of amitriptyline.  The examiner noted bilateral muscular 
wasting and loss of power.  

A December 1993 VA joints examination report notes continued 
discomfort in the right hand and elbow and the use of a brace 
on the right hand and wrist.  On removal of the hand/wrist 
brace, the veteran reported that any touching of the hand, 
arm, and forearm to the elbow was uncomfortable.  The 
examiner noted that the discomfort was not neuronal in 
distribution.  Range of motion at the elbow was normal.  The 
examiner noted a 2 cm. dorsal scar on the right wrist that 
the veteran reported as tender.  There were two additional 
scars at the palmer creases secondary to carpal tunnel 
release.  Some wrist pain on motion was noted; however, the 
examiner did not specifically attribute the pain to ganglion 
cyst removal.  X-rays showed slight degenerative joint 
disease in the first metacarpal phalangeal joint of the right 
hand.  

In a March 1994 rating decision, the RO continued the 
previously assigned 10 percent rating for bilateral ganglion 
cyst removal and right carpal tunnel syndrome.  

The veteran requested reevaluation in February 1998.  In 
April 1998, she underwent a VA skin diseases examination.  
The examination report notes that a right wrist ganglion cyst 
was excised by VA in 1984 and had not recurred; however, the 
veteran reported that the area was still tender.  The 
examiner noted that there was a barely perceptible scar on 
the right extensor wrist that was tender to touch.  The 
diagnoses were ganglion cyst excision with no evidence of 
recurrence; and, tenderness at surgical site since 1984. 

In the appealed August 1998 rating decision, the RO separated 
the right and left wrist disabilities, rating them 
separately, and further separated the residuals of a right 
ganglion cyst from residuals of right carpal tunnel release 
surgery.  The RO assigned a 10 percent rating under 
Diagnostic Code 7819 for residuals, ganglion cyst, right 
wrist with tender scar.  According to the rating decision, 
the 10 percent rating was for increased impairment of a 
condition that previously had been noncompensably evaluated.

Subsequently, the RO received a private treatment report 
reflecting that in May 1998, the veteran received emergency 
room treatment at Jersey City Medical Center for complaint of 
injury at work.  She reported pain in the right wrist and 
fingers; however, the nature of the work injury was not 
recorded.  An X-ray revealed an incidental foreign body in 
the lower part of the radial side of the forearm.  The 
veteran admitted to having broken a dish in her home in 1985 
that caused a forearm laceration, which was stitched at the 
VA medical center where she worked.  The examiner palpated a 
small nodule that was reported tender.  The examiner observed 
and reported a well healed carpal tunnel scar in the palm of 
the right hand, a healed dorsal transverse wrist scar 
indicative of ganglion exploration and removal, and an old 
well healed "V" shaped scar on the radial side of the forearm 
near the subcutaneous nodule.  Exploratory surgery of the 
nodule revealed that there was a retained foreign body within 
the substance of the radial nerve that, if removed, might 
cause nerve trauma.  The veteran declined elective removal of 
the embedded fragment.  

A December 1998 VA neurology and miscellaneous examination 
report notes scars on the right wrist from previous carpal 
tunnel and cyst removal surgery.  The scars were reportedly 
extremely tender and painful.  All other symptoms were 
associated with either right carpal tunnel syndrome or other 
right forearm posttraumatic neuralgia.  

The veteran's Chapter 31 Vocational Rehabilitation folder 
does not reflect that her service-connected residuals of 
right ganglion cyst has impacted her ability to qualify for 
any job rehabilitation program.


II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Because the residuals of a right wrist ganglion cyst has been 
rated 10 percent under Diagnostic Code 7819 for the entire 
appeal period, the Board's inquiry will be limited to whether 
there is a basis for any higher rating during the appeal 
period.  

The service-connected residuals of a right wrist ganglion 
cyst are manifested by a tender and painful but well-healed 
and barely perceptible surgical scar.  No impairment, other 
than scar pain, has been attributed to this disability.

Because the disability is currently rated 10 percent under 
Diagnostic Code 7819, the Board's inquiry is limited to 
whether a higher rating can be assigned.  Under Diagnostic 
Code 7819, the next higher rating for a skin disorder is 30 
percent.  Skin disorders rated under this code are to be 
rated as for eczema and the assigned rating is dependent on 
location, extent, and repugnant or otherwise disabling 
manifestations.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
rating.  Ulceration, extensive exfoliation, or crusting and 
systemic or nervous manifestations, or if the condition is 
exceptionally repugnant, warrants a 50 percent rating.  
38 C.F.R. § 4.118, Code 7819 (1999).  Comparing the veteran's 
symptoms to these criteria, the Board finds that the criteria 
for a 30 percent rating are not more nearly approximated.  
Even though the scar is tender and painful, it is well healed 
and has been described as a barely perceptible scar.  Thus, 
it is neither extensive in size nor is it markedly 
disfiguring or repugnant.  The medical evidence does not 
indicate that there is any systemic, nervous, or other 
manifestation.  Nor are the symptoms shown to be comparable 
to crusting, constant exudation or itching, or extensive 
lesions.  Under these circumstances, the Board is of the 
opinion that the 10 percent schedular evaluation currently in 
effect is appropriate, and that an increased rating is not 
warranted.

The Board has also considered Diagnostic Codes 7803, 7804, 
and 7805.  Under Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars, other than those 
characterized as disfiguring, poorly nourished, subject to 
repeated ulceration, tender, painful, or burn scars are to be 
rated on limitation of function of the part affected under 
Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).  The scar symptoms do approximate the criteria 
for a 10 percent rating; however, a 10 percent rating has 
already been assigned under Diagnostic Code 7819 solely for 
the tender scar.  To add a separate rating for the scar would 
violate 38 C.F.R. § 4.14.  A rating greater than 10 percent 
is not warranted under Diagnostic Code 7805 because no 
limitation of function of the hand or wrist has been 
attributed to the ganglion cyst scar.  Neurologic and 
orthopedic impairments of the right wrist are certainly 
shown; however, they are not attributed to this disability 
and cannot be considered in the rating assigned.  Rather, 
they will be considered under the rating ultimately assigned 
for service-connected right carpal tunnel syndrome with 
reflex sympathetic dystrophy.

This case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  There has been no recent 
hospitalization for this condition, and there is no medical 
evidence of marked interference with the veteran's employment 
in recent years acknowledged by the schedular rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased rating for residuals 
of a right wrist ganglion cyst is denied.


REMAND

The veteran's claim for an increased rating for right wrist 
carpal tunnel syndrome with reflex sympathetic dystrophy is 
capable of substantiation and therefore well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  The duty to 
assist includes ordering a fresh examination if the record is 
insufficient.  See 38 C.F.R. § 4.2 (1999); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

In a January 1999 rating decision, the right wrist carpal 
tunnel disability was recharacterized as right wrist carpal 
tunnel syndrome with reflex sympathetic dystrophy.  An 
increased (30 percent) rating was assigned under Diagnostic 
Code 8515.  In a written statement received at the RO in 
February 2000, the veteran's representative essentially 
argued that the VA examinations on which the rating is based 
were inadequate for rating purposes.  

The Board notes that the VA examination reports dated in 
April 1998 and December 1998 do reflect painful movement and 
decreased grip strength with full range of motion at the 
right wrist; however they do not indicate whether or not the 
veteran can make a fist, whether there is incomplete or 
defective pronation, whether there is absence of flexion at 
the index finger or feeble flexion of the middle finger, 
whether the distal thumb can flex, or whether there is 
defective opposition and abduction of the thumb.  These 
symptoms could, if shown, warrant a higher rating under 
Diagnostic Code 8515.  Moreover, the Board notes that there 
also appears to be some right radial nerve neuropathy that 
has not been associated with a service-connected disability.  
As such, the Board requests clarification as to which 
symptoms are considered to be associated with the service-
connected right wrist disability.  To ensure that the right 
wrist disability is accurately rated, the Board must request 
reexamination.  38 C.F.R. § 3.327.

The Board also requests that consideration be given to a 
separate compensable rating for the service-connected right 
wrist carpal tunnel surgical scars.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment she has 
received since May 1999.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of her right wrist 
carpal tunnel syndrome with reflex 
sympathetic dystrophy.  The claims file 
and a copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  All 
clinical findings, including range of 
motion studies, should be reported in 
detail.  The examiner must comment on 
appropriate findings such as whether or 
not the veteran can make a fist, whether 
there is incomplete or defective 
pronation, whether there is absence of 
flexion at the index finger or feeble 
flexion of the middle finger, whether the 
distal thumb can flex, or whether there 
is defective opposition and abduction of 
the thumb.  The examiner is asked to 
express an opinion as to which symptoms 
are attributed to the service-connected 
right wrist disability.  All examination 
findings along with complete rational of 
opinions and conclusions should be set 
forth in a type written report.  

3.  After the above development, the RO 
should review the claim and reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
RO should consider a separate rating for 
the right wrist carpal tunnel release 
scars.  The rating action should 
specifically state whether any 
neurological pathology is considered 
service-connected or non-service-
connected, and the veteran and her 
representative should be kept fully 
informed of the reasons and basis for any 
decision that is made.

If all the desired benefits are not granted to the veteran, 
an appropriate supplemental statement of the case should be 
furnished to her and to her representative.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case before the claims folder is returned to 
the Board for further appellate consideration.  No action is 
required of the veteran until notified.  The purpose of this 
remand is to procure clarifying data and to ensure due 
process of law. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 

